                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JEFFREY TODD KNUDSON,

                  Plaintiff,
                                           Case No. 14-CV-14854
vs.
                                           HON. GEORGE CARAM STEEH

M/V AMERICAN SPIRIT, et al.,

              Defendants.
_____________________________/

        ORDER DENYING DEFENDANTS’ MOTION FOR
 RECONSIDERATION [ECF NO. 141] AND DENYING DEFENDANTS’
CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT [ECF NO. 138]

      This matter has come before the court on defendants American

Steamship Company’s and Liberty Steamship Company’s motion for

reconsideration of this court’s January 31, 2019 opinion and order granting

plaintiff’s motion for partial summary judgment on the pleadings (ECF No.

140). For the reasons stated below, defendants’ motion for

reconsideration is DENIED.

      Local Rule 7.1(h)(3) of the Local Rules of the United States District

Court for the Eastern District of Michigan provides:

      Generally, and without restricting the court=s discretion, the
      court will not grant motions for rehearing or reconsideration that
      merely present the same issues ruled upon by the court, either


                                     -1-
     expressly or by reasonable implication. The movant must not
     only demonstrate a palpable defect by which the court and the
     parties and other persons entitled to be heard on the motion
     have been misled but also show that correcting the defect will
     result in a different disposition of the case.

     Defendants submit two palpable errors in their motion for

reconsideration. First is that the court failed to adequately address

defendants’ federal labor law arguments regarding whether defendants

were legally able to pay plaintiff more than $8 a day in maintenance when

that was the amount set in the Terms and Conditions. In fact, the court

considered all of defendants’ arguments in concluding that plaintiff was not

covered by a collective bargaining agreement negotiated by a union.

Thus, by implication, the court did not accept defendants’ argument that

federal labor law prevented them from paying a reasonable rate of

maintenance to plaintiff when union workers would have been bound by the

rate set by the Terms and Conditions. In finding that plaintiff can seek

punitive damages, the court has not foreclosed defendants from arguing

that punitive damages are inappropriate because defendants believed at

the time they were bound by law to pay the contractually set amount.

     Second, defendants argue that the court failed to address their

request for judgment as a matter of law on the punitive damages

component of plaintiff’s maintenance and cure claim. Indeed, defendants



                                    -2-
did style their pleading as a response to plaintiff’s motion for partial

summary judgment and cross-motion for partial summary judgment. (ECF

No. 138) In granting plaintiff’s motion for partial summary judgment, the

court concluded that the $8 a day maintenance rate was unenforceable

and that plaintiff could seek punitive damages for his maintenance claim,

limited to the two-year period beginning immediately following his accident

and ending when defendants began paying plaintiff $45 a day. (Order,

Jan. 17, 2019, ECF No. 140) By implication, the court consequently

denied defendants’ motion for partial summary judgment seeking a

declaration that the contracted for maintenance rate was enforceable. The

court will correct the record, but notes that this does not result in a different

disposition of the case. Now, therefore,

      IT IS HEREBY ORDERED that defendants’ motion for

reconsideration is DENIED.

      IT IS FURTHER ORDERED that defendants’ cross-motion for partial

summary judgment is DENIED.

      It is so ordered.

Dated: February 26, 2019

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE



                                      -3-
                CERTIFICATE OF SERVICE
Copies of this Order were served upon attorneys of record on
   February 26, 2019, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                           -4-
